                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO



 DAISY MEADOWS, a/k/a ROY
 TROST,

                                             Case No. 1:18-cv-00265-BLW
        Plaintiff,

         v.                                  ORDER ON MOTION FOR
                                             LEAVE TO AMEND
 HENRY ATENCIO; RONA
 SIEGERT; HOWARD YORDY;
 WALTER CAMPBELL; MARTIN
 ALVISO; SUMMER ELDRIDGE;
 DEFENDANT VALLEY; MARC
 AIELLO; ADMINISTRATIVE
 REVIEW COMMITTEE;
 MANAGEMENT TREATMENT
 COMMITTEE; DEFEDANT BLAIR;
 DEFENDANT SANDERS; SHERIFF
 WATSON; DEFENDANT TAYLOR;
 DEFENDANT HAUGHN;
 JENNIFER TYVAND;
 DEFENDANT MARTIN; and
 JEREMY CLARK,

        Defendants.



      Pending before the Court is Plaintiff’s Motion for Leave to Amend her

complaint. (Dkt. 31.) Plaintiff failed to submit the proposed amended complaint at


ORDER - 1
the time she filed her motion to amend. See id. However, after Defendants filed

their response pointing out the procedural shortcoming (Dkt. 32), Plaintiff

subsequently filed the proposed amended complaint. (Dkt. 33.)

      Federal Rule of Civil Procedure 15(a)(2) permits a party may amend a

pleading with written consent of the opposing party or leave of court. The Rule

states a court should “freely give leave when justice so requires.” Fed. R. Civ. P.

15(a)(2). District Local Civil Rule 15.1 requires a party who moves to amend a

pleading to “describe the type of proposed amended pleading in the motion” and to

“reproduce the entire pleading as amended.” Loc. Civ. Dist. R. 15.1. The rule

requires also that the party submit the proposed amended pleading at the time of

filing a motion to amend.

      Considering Plaintiff’s status as a pro se litigant, and provided the policy of

liberal amendment set in the Federal Rules of Civil Procedure, and to further the

just, speedy, and inexpensive determination of this matter (Fed. R. Civ. P 1), the

Court will consider Plaintiff’s motion for leave to amend, despite the procedural

error in its filing. However, prior to reviewing Plaintiff’s proposed amended

complaint, the Court will permit Defendants to file a response, including any

objections thereto.

      Defendants’ response to the proposed amended complaint must be filed

within fourteen (14) days of the date of this order. The Clerk is hereby directed


ORDER - 2
to revise the response deadline to Plaintiff’s Motion for Leave to Amend (Dkt. 31)

to fourteen (14) days from the date of this Order. The Court will take up the motion

without a reply.

      IT IS SO ORDERED.

                                                  December 09, 2019


                                                 
                                                         
                                                 N    A     




ORDER - 3
